UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1431


MOHAMED ALY ELSHAYALA,

                    Petitioner,

             v.

ROBERT M. WILKINSON, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 29, 2021                                       Decided: February 9, 2021


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mohamed Aly Elshayala, Petitioner Pro Se. Joseph P. Hunt, Assistant Attorney General,
Anthony C. Payne, Assistant Director, Jennifer A. Bowen, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mohamed Aly Elshayala, a native and citizen of Egypt, petitions for review of an

order of the Board of Immigration Appeals affirming, without opinion, the immigration

judge’s (IJ) denial of Elshayala’s motion for a continuance to await the United States

Citizenship and Immigration Services’ (USCIS) adjudication of a pending I-130, Petition

for Alien Relative, filed by his third wife. We deny the petition for review.

       An IJ “may grant a motion for continuance for good cause shown.” 8 C.F.R.

§ 1003.29 (2020). We review the denial of a motion for continuance for abuse of

discretion. Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir. 2007); Onyeme v. INS, 146 F.3d

227, 231 (4th Cir. 1998). We “must uphold the IJ’s denial of a continuance ‘unless it was

made without a rational explanation, it inexplicably departed from established policies, or

it rested on an impermissible basis, e.g., invidious discrimination against a particular race

or group.’” Lendo, 493 F.3d at 441 (quoting Onyeme, 146 F.3d at 231).

       Based on our review of the record, we find no abuse of discretion in the IJ’s denial

of a continuance. As Elshayala concedes on appeal, the USCIS revoked an approved I-130

petition filed by his second wife on the ground that that his first marriage was fraudulent

and found him subject to the bar set forth in 8 U.S.C. § 1154(c) (providing that an I-130

shall not be approved if an alien has previously sought an immediate relative or preference

status based on a fraudulent marriage). Thus, after considering the factors set forth in In

re Hashmi, 24 I. & N. Dec. 785, 790 (B.I.A. 2009), the IJ properly noted that the I-130

petition filed by Elshayala’s third wife was not prima facie approvable. See id. at 790



                                             2
(noting that “the focus of the inquiry is the likelihood that the adjustment application will

be granted”).

       Contrary to Elshayala’s arguments on appeal, we find no evidence to suggest that

the IJ improperly adjudicated the pending I-130 petition. Rather, in denying his motion for

a continuance, the IJ assessed the viability of the petition and concluded that it was highly

unlikely to be granted in light of the USCIS’s application of the § 1154(c) bar to the I-130

petition filed by Elshayala’s second wife. See Mogeni v. Holder, 779 F.3d 847, 848-49

(8th Cir. 2015) (finding no abuse of discretion in the IJ’s denial of a continuance where

USCIS determined petitioner previously entered into a sham marriage and, thus, 8 U.S.C.

§ 1154(c) “substantially hinder[ed] the likelihood of success”); In re Hashmi, 24 I. & N.

Dec. at 791 (recognizing that IJs do not have jurisdiction to decide visa petitions, however,

“in the context of deciding a motion to continue for the USCIS to adjudicate the petition,

it is useful for the [IJ] to evaluate the viability of the underlying I-130”). We have also

reviewed Elshayala’s claims that the IJ’s denial of a continuance and subsequent removal

order violated his rights to due process and conclude they are without merit. If the USCIS

denies the current I-130 petition filed by Elshayala’s wife, she may then seek

administrative and/or judicial review of that decision. See Echevarria v. Keisler, 505 F.3d

16, 18 (1st Cir. 2007) (noting that it is the petitioner, not the beneficiary, who has standing

to appeal the denial of a visa application).




                                               3
       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             4